DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  The examiner objects to claims 1 and 7 (see below).





Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
These appear to recite identical claim language.  
Appropriate correction is required.

Claim 1. A wireless converter for converting a host device to a wireless-capable device comprising: a housing; a button having a connection and an actuating assembly for the button, said connection being configured to connect to a switch of the host device, said button having an outer surface to user interaction, wherein the actuating assembly is disposed inside the housing; a wireless processor having a wireless antenna and being preconfigured with a preset wireless identifier for registering with a mobile network; an internal battery connected with the button and the wireless processor, and an external attachment element to attach the housing to the host device, wherein, in response to energizing the host device via the button, the wireless processor is configured to connect the host device to the mobile network.  

Claim 7. A wireless converter for converting a host device to a wireless-capable device comprising: a housing; a button having a connection and an actuating assembly for the button, said connection being configured to connect to a switch of the host device, said button having an outer surface to user interaction, wherein the actuating assembly is disposed inside the housing; a wireless processor having a wireless antenna and being preconfigured with a preset wireless identifier for registering with a mobile device; an internal battery connected with the button and the wireless processor, and an external attachment element to attach the housing to the host device, wherein, in response to energizing the host device via the button, the wireless processor is configured to connect the host device to the mobile device.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazumi US 2004/0029613 and further in view of Souissi et al. US 2010/0290390 and Liu US 2018/0176976.
As per claim 1, Kitazumi US 2004/0029613 teaches a wireless converter for converting a host device to a wireless-capable device (Abstract, figures 1-2) comprising: 
a housing (Figure 1 shows housing, #2); 
a button having a connection and an actuating assembly for the button (Figure 1, #5 teaches a button and said button “actuates” the device to turn ON and operate which inherently requires a “actuating assembly”): 
[0063] The operation section 5 is, for example, a push-button type of operating element which is operated by a user in order to input a function selecting command for the infrared communication adapter 1.  The operation section 5 outputs a pushing signal corresponding to the pushing operation to the CPU 10., 
said connection being configured to connect to a switch of the host device (Figure 1, #4 is a connection interface), 
said button having an outer surface to user interaction (See Figure 1, #5 and Para. #63 above), 
wherein the actuating assembly is disposed inside the housing (Figure 1 #5 or Figure 2, #3c is the button which turns on the device.  Hence a person pushing the button causes downward pressure/force that “actuates” the device and the “actuating assembly” is inside the housing that uses the downward pressure/force to turn on the device.   There is nothing outside the device, other than the button, so the actuating occurs inside the housing/device.   For example, the button push will cause the device to actuate the battery and turn on the device, all occuring/disposed inside the housing); 
a wireless processor (Figure 2 shows CPU, #10) having a wireless “transmitter/receiver” (Figure 1, #6 is Infrared transceiver to transmit/receive data.  See also figure 2, #3c); 
an internal battery connected with the button and the wireless processor (Para #60 “: ”..Further, a battery containing section 8 which is not shown in the drawings, is provided on the rear surface of the main body case 2. For example, a lithium battery is contained in the battery containing section 8 as a power supply..”), and 
an external attachment element to attach the housing to the host device (Figure 1, #4.  See also Para #62, 
wherein, in response to energizing the host device via the button (Figure 1, #5 or Figure 2, #5 is button that turns on the device);
but is silent on
an antenna and 
being preconfigured with a preset wireless identifier for registering with a mobile network the wireless processor is configured to connect the host device to the mobile network.  
With regard to “an antenna”, at least Souissi et al. US 2010/0290390 teaches a laptop computer that can have an outboard wireless transceiver/modem attached to it (Figure 1) whereby said outboard wireless transceiver/modem has/uses an antenna as shown in the figure:
[0006]  Fig 1 illustrates a conventional system 100 in which a data connection can be established over a wide area network using a conventional wireless modem 104. In Fig. 1, modem 104 is interfaced, e.g., via a PCMCIA slot or USB connection, with a computing device 106 via connection 110. Modem 104 can then establish a data connection between base station 102, associated with, e.g., a cellular type network, and computer 106. Modem 104 and base station 102 can communicate via wireless signals 108. 
NOTE that Souissi teaches the wireless transceiver/modem is attached to allow the laptop to connect to a celluar network, which inherently requires an “identifier” so the laptop can register/connect with the celllar network.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Kitazumi, such that an antenna is used, to provide the ability to send/receive data via non-Infrared conveyance.
With regard to “…being preconfigured with a preset wireless identifier for registering with a mobile network the wireless processor is configured to connect the host device to the mobile network..”, this reads on a pre-configured SIM card that is used to allow a new cell phone to initially attach to a network.  At least Liu US 2018/0176976 teaches a phone that comes with a SIM which is preconfigured to allow the phone to connect and register to a cellular network:
 	[0067] As shown in the flowchart in FIG. 7, after being powered on, the terminal uses the chip 1 to read the related information of the real SIM card inserted into the SIM card slot 1, and uses this information to complete the network registration and the data connection establishment. Thereafter, the terminal uses the data connection to access the virtual SIM card server and acquire suitable virtual SIM card information. The address of the virtual SIM card server can be pre-configured before the terminal comes out of the factory or may be queried and acquired after the terminal has been successfully connected to the network through the connection established by the chip 1. The specific way does not affect the realization of this solution. The terminal may provide the virtual SIM card server with necessary information in order to acquire suitable virtual SIM card information. The virtual SIM card server may determine independently, according to the information fed back by the terminal or not according to the information fed back by the terminal, suitable virtual SIM card information and feed it back to the terminal.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it is preconfigured with a preset wireless identifier for registering with a mobile network the wireless processor is configured to connect the host device to the mobile network, to provide the ability to connect the wireless transceiver and have it (automatically) connect to a wireless network (for ease of use).



As per claim 7, this claim is rejected in its entirety as based on the rejection of claim 1 (see above).  



As per claim 14, this claim is rejected in its entirety as based on the rejection of claim 1 (see above).   Further note that Kitazumi, Soussi and Liu teach a “system” (See Kitazumi’s figures 1-2, Soussi’s Figure 1 and Liu’s Figure 6).



As per claim 15, the combo teaches claim 14, wherein the network device comprises a network server of a mobile communication network or a user mobile device (At least Kitazumi teaches that a phone can be the device being configured, and Soussi teaches a user mobile device that is a laptop).  

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazumi/Souissi/Liu and further in view of Grant et al. US 2014/0315642.
As per claims 2, 9 and 16, the combo teaches claim 1/7/14, but is silent on wherein the actuating assembly comprises a motor and a gear assembly, wherein the actuating assembly is further connected to the energy source.  
EXAMINER’S NOTE:  Applicant’s specification defines tghat the motor/gear assembly can be used for at least a tactile senstation:
(From Para #14 of applicant’s SPEC):   “..In yet some other embodiments, the button 104 may be a touch sensitive button that may be coupled with a tactile or vibration motor that may alert the user in response to activating the button 104..”.  
At least Grant et al. US 2014/0315642 teaches a haptic/tactile effect when a users presses a button/trigger/etc. 
[0047] At step 844, host computer 104 determines or detects a movement event of trigger 118. More particularly, host computer 104 determines whether a movement event has occurred based on a position signal sensed by position sensor 119 attached to trigger 118. As an example, a user may depress or press down on trigger 118 in order to fire a weapon in a shooting game example or to accelerate a car in a racing video game example. One of ordinary skill in the art would understand that movement events of trigger 118 are not limited to the examples stated above.
[0048] At step 846, host computer 104 then determines whether there is an associated haptic effect with the movement event. For example, in a shooting video game scenario, firing a weapon may have an associated haptic effect such as a vibration, jolt or pop and repeat firing may have associated haptic effects such as detents. For another example, in a racing video game scenario, accelerating or braking a car may have an associated haptic effect such as a texture change and passing a milestone or marker may have an associated haptic effect such as a vibration, jolt, pop, or detent.
[0049] In order to determine whether there is an associated haptic effect with the movement event, host computer 104 maps the movement event onto a haptic effect signal for targeted actuator 120. More particularly, host computer accesses a pre-defined mapping of movement events and haptic effects. If it is determined that the movement event has an associated haptic effect, then a haptic signal will be sent. If it is determined that the movement event does not have an associated haptic effect, then no haptic signal will be sent.
[0050] At step 848, host computer 104 sends haptic control information to controller 100 by generating and transmitting a haptic effect drive signal based on the haptic effect signal. The transmission of the haptic effect drive signal can be done either through wired or wireless communication, as previously described.
Furthermore, Grant teaches that the haptic/tactile system can be comprised of a motor and gear assembly:
[0039] As stated above, in embodiments hereof in which a low stall torque motor is utilized as a targeted actuator, mechanical amplification such as a gear system may be utilized to produce sufficient haptic effects that can be felt by the user. FIG. 5 illustrates another embodiment hereof in which a controller 500 includes a gear mechanism 530 to increase stall torque and haptic strength of a targeted actuator or motor 520. In addition to motor 520 and gear mechanism 530, controller 500 includes trigger 518, position sensor 519, and a processor (not shown in FIG. 5) for receiving the trigger position and movement events from position sensor 519 and outputting haptic effect drive signals to motor 520. Although not shown, it will be understood by those of ordinary skill in the art that a trigger 518, position sensor 519, and targeted actuator or motor 520 are positioned or housed within a housing. Similar to FIG. 4, FIG. 5 is a schematic illustration of a portion of a controller 500 within a housing thereof removed to illustrate the internal components of the controller.
Claim 14.   The haptic peripheral of claim 13, further comprising a gear system disposed between the motor and the rotatable shaft, the gear system being configured to increase the force output by the motor, wherein the increased force is transmitted from the gear system to the trigger as a kinesthetic haptic effect.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the actuating assembly comprises a motor and a gear assembly, wherein the actuating assembly is further connected to the energy source, to provide a tactile/haptic response to the user when they press the auctuator/ON button.



As per claims 3, 10 and 17, the combo teaches claim 1/7/14, wherein the energy source comprises an internal battery (Kitazumi, Para #60 “: ”..Further, a battery containing section 8 which is not shown in the drawings, is provided on the rear surface of the main body case 2. For example, a lithium battery is contained in the battery containing section 8 as a power supply..”).
Claim(s) 4-5, 8, 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazumi/Souissi/Liu and further in view of Knudsen US 2015/0341852.
As per claims 4, 11 and 18, the combo teaches claim 1/7/14, but is silent on wherein the preset wireless identifier comprises a subscriber identification module (SIM).  
At least Knudsen US 2015/0341852 teaches a pre-configured SIM that is inserted into a phone to provide it with information (ie. network identification) to allow it to register with an HLR, which reads on the claim limitation:
[0033] In a first step 101, a home IMSI, associated with HLR 12, is stored on the SIM card and is used for network identification of the SIM card when the mobile device is within the coverage area of the home network 10 and thus provided access to mobile communication services by the home network 10. This step 101 can for example be taken in connection to the provision of the SIM card to the user of the mobile device, when setting up the subscription to the home network 10. This step may also comprise that the preconfigured SIM card is distributed to the user of the mobile device and inserted into the device.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the preset wireless identifier comprises a subscriber identification module (SIM), to provide the ability for the user to connect the wireless transceiver to the host and have connectivity to a cellular network (ie. to send data wirelessly, etc.).








As per claims 5, 12 and 19, the combo teaches claim 1/7/14, but is silent on wherein the wireless processor is configured to program the host device.  
The claim does not specify exactly WHAT parameters or functions is/are being configured.  Thusly, giving the claim a broad/reasonable interpretation, one skilled see that Knudsen US 2015/0341852 teaches a pre-configured SIM being inserted into a phone to “configure” said phone with information (ie. network identification) to allow it to register with an HLR, which reads on the claim limitation:
[0033] In a first step 101, a home IMSI, associated with HLR 12, is stored on the SIM card and is used for network identification of the SIM card when the mobile device is within the coverage area of the home network 10 and thus provided access to mobile communication services by the home network 10. This step 101 can for example be taken in connection to the provision of the SIM card to the user of the mobile device, when setting up the subscription to the home network 10. This step may also comprise that the preconfigured SIM card is distributed to the user of the mobile device and inserted into the device.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the wireless processor is configured to program the host device, to provide automatic configuration of the host device so that it can send data to the transceiver and out to the cellulat network (for ease of use).


As per claim 8, the combo teaches claim 7, but is silent on wherein the mobile device is configured to program the host device via a connection with the wireless processor.  
The claim does not specify exactly WHAT parameters or functions is/are being configured.  Thusly, giving the claim a broad/reasonable interpretation, one skilled see that Knudsen US 2015/0341852 teaches a pre-configured SIM being inserted into a phone to “configure” said phone with information (ie. network identification) to allow it to register with an HLR, which inherently requires a “connection” and “flow of data” from the SIM to the host device and reads on the claim limitation:
[0033] In a first step 101, a home IMSI, associated with HLR 12, is stored on the SIM card and is used for network identification of the SIM card when the mobile device is within the coverage area of the home network 10 and thus provided access to mobile communication services by the home network 10. This step 101 can for example be taken in connection to the provision of the SIM card to the user of the mobile device, when setting up the subscription to the home network 10. This step may also comprise that the preconfigured SIM card is distributed to the user of the mobile device and inserted into the device.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the mobile device is configured to program the host device via a connection with the wireless processor, to provide a connection when the two devices are connected which sends data from the transceiver to the host for it then to be able to send/receive data from the cellular network (for ease of use).



Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazumi/Souissi/Liu/Knudsen and further in view of Rampey et al. US 2005/0201540.
As per claim 6, 13 and 20, the combo teaches 5/12/19, but is silent on wherein the wireless processor is configured to program the host device in response to a sequence or a pattern of presses of the button.  
As discussed in claims 5, 12 and 19, Knudsen teaches inserting a SIM card into a cell phone which “programs the phone” with certain parameters so that it can connect to the network/HLR.   
At least Rampey et al. US 2005/0201540 teaches that an ESN can be configured on a cellular phone either manually, automatically or permanently AND that ESNs are used in an identical manner as SIM or USIM information.   Thusly, when combining Knudsen’s insertion of the SIM card into the cell phone with Rampey, one skilled sees that the phone can be manually configured (ie. via button pushes, display screen touches, etc.) in a “sequence or patter of presses of a/the button”, which reads on the claim.   Further, one skilled sees that Knudsen was probably an automatic process whereby the SIM provided information to the phone automatically whereas Rampey provides for both automatic and manual configurations:
[0037] TDMA, CDMA, and CDMA2000 mobile phones utilize an Electronic Serial Number (ESN), a unique serial number of a cellular phone, which is either configured manually, automatically, or permanently by hardware, that identifies the mobile telephone handset. ESNs can be used in an identical manner as SIM and USIM information to provide various forms of Caller ID to the communications server 204, but are not portable from one mobile handset to the next.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the wireless processor is configured to program the host device in response to a sequence or a pattern of presses of the button, to provide the ability for both automatic and manual configuration of the transceiver/host devices (ie. the automatic configuration may not work or it might be outdated, etc., hence user input is required).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414